DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments received 07/15/2021 have been fully considered.  
with regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose “see applicant argument pages 9-11”. This language corresponds to canceled claim 2 and presently claim 2 added to claim 1. 
As such, these have been considered but they are not persuasive as addressed below. See the rejection below how the art on record reads on the claimed invention as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, in response to applicant argument, the claimed invention does not explicitly defined how/what consider an “auditor or respondents”, actually there is no auditor/creator at all in the claimed invention. The claimed invention does not explicitly defined the communication between respondents and auditor/creator. 
Suga teaches:
As shown in FIG. 1 and FIG. 2, server 2, which serves as an image delivery system of the present embodiment, includes the following: image storage unit (video server) 210 for accumulating/storing video files which are transmitted from automated videoing system 1; link information management unit (link information management database) 220 for managing link information that specifies in which part of each video file in image storage unit 210 each of the users is recorded; system control unit (system controller) 230 for not only searching link information management unit 220 and customer information management unit 260 but also making instructions to image editing unit 240 and image delivery unit 250; image editing unit 240 for editing plural pieces of video data based on an editing program; image delivery unit 250 for delivering video files and edited video files (edited object files), in response to browsing requests (delivery requests) and editing requests (delivery requests), respectively, from clients 5; customer information management unit (customer information management database) 260 for managing information about an Internet-connection environment of every user; receiving unit 270 for receiving instructions from clients 5; and erasing unit 280 for erasing edited files and video files.
Suga, 0078, emphasis added.


As a result, two or more users are recorded in one single video file. A resulting video file which has been created by encoding the video image recording the plural users successively, is stored as it is, without undergoing any processing. Upon receipt of a browsing request (delivery request) or an editing request (delivery request) from a user, only the part which corresponds to the user's time codes indicating the time when the user was shot, is extracted from the original video file, and only the extracted part, without duplication of the video file, is delivered (sent) to the user.
Suga, 0082, 0092, emphasis added.


Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga, 0099, emphasis added.


As outlined above, user request for editing video based on, “in response to receiving instructions from clients, browsing requests (delivery requests) and editing requests (delivery requests), respectively, from clients”. Further, based on claim interpretation, an image deliver system and client of Sura can be interchangeable. claims 19 and 20 rejected similar to claim 1 as outlined above and see detailed rejection in regarding to claims 1, 2-32 and 33 as outlined below.


Further, Examiners position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant's disclosed invention in manner, which distinguishes over the prior art. As it is Applicant's right to continue to claim as broadly as possible their invention. It is also the Examiners right to continue to interpret the claim language as broadly as possible. 

A prior art reference must be considered in its entiety, i.e., as a whole, including portions that would lead away from the claimed invention.
It is an examiner suggestion specifically to the present claimed invention, applicant to consider “squeezing the claimed invention  open-up for claim interpretation and that will lead to an extending prosecution”.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suga US 2003/0018974.

In regarding to claim 1 Suga teaches:
1) A method for generating a master video, comprising: 
sending to each of the one or more respondents one or more prompts to provide the one or more video files;
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga: 0078, 0082, 0092, 0099, emphasis added

receiving the one or more video files from the one or more respondents; 
Suga: Fig. 2 element 120

combining the one or more video files into a master video file, wherein the master video file corresponds to the master video and wherein the one or more video files correspond to one or more master video segments in the master video, 
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga: 0099, emphasis added

and wherein a relative position of each of the master video segments in the master video is based on a formulated sequence.
Suga: Figs. 4a-b 

In regarding to claim 3 Suga teaches:
3) The method according to claim 1, wherein the formulated sequence is based on a master logic algorithm. 
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga: 0099 and Figs. 4a-b, emphasis added


In regarding to claim 4 Suga teaches:
4) The method according to claim 1, wherein the relative position of each of the master video segments in the master video is based, at least in part, on the one or more prompts which are provided to the one or more respondents and/or responses to such one or more prompts by the one or more respondents. 
Suga: Fig. 3 video server 210

In regarding to claim 5 Suga teaches:
5) The method according to claim 1, further comprising beginning a video content project by providing at least one input selected from the group consisting of: 
a project title, an opening message, a topic, a name, one or more prompts, a closing message, a video thumbnail, a deadline for submission of the video files, digital image files, a maximum number of the video files, and a list of contact information for the respondents, wherein the opening message and/or the closing message and/or the prompts comprise text and/or video and/or audio. 
Suga: Figs. 3-4, customer ID No, Zone A, Zone B

In regarding to claim 6 Suga teaches:
6) The method according to claim 3, further comprising creating a project database with fields correlated to the master logic algorithm, wherein the master logic algorithm is based on a standard logic algorithm and on input provided by a video creator. 
Suga: Figs. 3-4,  customer ID No, Zone A, Zone B

In regarding to claim 7 Suga teaches:
7) The method according to claim 1, wherein each item of input provided by a video creator and/or each of the one or more video files provided by the one or more respondents is sent to be stored in data storage, is stored, and is given a unique identifier that reflects its storage location, 
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added

and wherein at least one field of a project database is updated to record a storage location of each item of input provided by the video creator and/or each of the one or more video files provided by the one or more respondents. 
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added


In regarding to claim 8 Suga teaches:
8) The method according to claim 1, further comprising: receiving at least one video creator input and creating an initial master video file based on such input, wherein the initial master video file is configured to generate an initial master video, 
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added

and wherein an intermediary version of the master video file is generated upon the receipt of each of the one or more video files, 
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga: 0099 and Figs. 4a-b, emphasis added

wherein each intermediary version of the master video file is configured to generate an intermediary version of the master video, the method further comprising requesting a modification of one intermediary version of the master video, resulting in a generation of a further version of the master video file which is configured to generate a further version of the master video. 
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.


In regarding to claim 9 Suga teaches:
9) The method according to claim 5, wherein combining the one or more video files into the master video file further comprises including in the master video file data corresponding to at least one input selected from the group consisting of: the project title, the opening message, the topic, the name, the one or more prompts, the closing message, the video thumbnail, master video edits, and the digital image files.
Suga: Figs. 3-4 video server 210 

In regarding to claim 10 Suga teaches:
10) The method according to claim 1, wherein A) a version of the master video file is automatically created upon receipt of at least one of the one or more video files or B) wherein combining the one or more video files into the master video file occurs as each of the one or more video files is received, resulting in a different version of the master video file being created as each additional of the one or more video files is received and combined into the master video file.
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added
 
In regarding to claim 11 Suga teaches:
11) The method according to claim 1, further comprising: generating new versions of the master video file by incorporating data corresponding to additional video files received from the one or more respondents and/or data corresponding to edits made to the master video by a video creator; 
combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga: 0099-0101 and Figs. 4a-b, emphasis added

storing the new versions of the master video file in a data storage location thereby rewriting previous versions of the master video file or storing the new versions of the master video file in different data storage locations, 
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process carried out by image editing unit 240 includes image processing that the user himself/herself adds to the recorded video images.
Suga: 0099-0101 and Figs. 4a-b, emphasis added

wherein storing the new versions of the master video file in different data storage locations further comprises creating master video identification data to identify the location of the new versions of the master video file and in either case updating a project database with the master video identification data to keep track of the location of the new versions of the master video file. 
Image editing unit 240 then combines one or more master video files in which the user is recorded, the above-mentioned existing video file, and the material-storing file, which records composite images (titles, dates, and so on) including predetermined character strings, graphics, and others, in accordance with the editing program and the given sequence, so as to create an edited video file (edited object file). This edited video file, as a file separate from the original video files (master files), is temporarily stored in a predetermined storage area of image storage unit 210 with an identifiable file name having been automatically given. The editing process 
Suga: 0099-0101 and Figs. 4a-b, emphasis added

In regarding to claim 12 Suga teaches:
12) The method according to claim 1, wherein the one or more prompts comprise at least one selected from the group consisting of: questions and topics; and wherein the prompts are generated by a video creator and/or are chosen from a list of standard prompts. 
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added

In regarding to claim 13 Suga teaches:
13) The method according to claim 3, wherein the formulated sequence is based on at least one selected from the group consisting of: the respondents who respond, prompts which are responded to by the respondents, a number of respondents, a number of prompts, the prompts which are assigned to each respondent, a total number of responses to be collected, and a response time limit for providing the one or more video files.
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added
 
In regarding to claim 14 Suga teaches:
14) The method according to claim 1, wherein a version of the master video file is created based on a database which includes placeholders correlated with at least one of the inputs selected from the group consisting of: one or more prompts, video segments, titles, transitions, animations, introductions, ending portions, and credits, wherein such placeholders are correlated with a tag and/or metadata and/or other identifiers corresponding to such inputs, and wherein the placeholders are arranged pursuant to a master logic algorithm. 
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0080-0082 emphasis added

In regarding to claim 15 Suga teaches:
15) The method according to claim1, wherein at least one of the one or more prompts sent to the one or more respondents is associated with a tag, metadata, an/or other identifier specific for such one or more respondents and/or wherein each video file is associated with a tag, metadata, and/or other identifier designating which of the one or more respondents submitted such video file, which prompt it is in response to, and/or designating a location in the master video where a corresponding master video segment is determined to be positioned. 
Referring now to FIG. 3, in image storage unit 210, video files which have been transferred from automated videoing system 1 are automatically sorted and then stored into folders prepared one for each type of video file. Video files stored in image storage unit 210 are given video file names (for example, "A001.Mov", "A002.Mov", "A003.Mov", . . . ) unique to each of the video files, so that those files are distinguishable from one another.
Suga: 0078, 0080-0082, 0092, 0099 emphasis added

In regarding to claim 16 Suga teaches:
16) The method according to claim 1, further comprising editing the master video file, wherein editing the master video file comprises requesting at least one change to the master video selected from the group consisting of: adding transitions, ensuring consistent video quality, providing consistent audio levels, smoothing transitions between at least two of the video segments in the master video, adjusting the length of any of the video segments, adjusting the location of the prompts in the master video, adjusting the location of the master video segments in the master video, removing master video segments, adding filters, adding text, editing text, adjusting volume levels, adjusting brightness, and adjusting contrast. 
Further, in response to a browsing request (delivery request) from a user (client), image delivery unit 250 receives a delivery instruction (transmission instruction) from system control unit 230, and in response to the instruction, extracts only the parts in which the user appears, of the video files stored in image storage unit 210, according to link information (image file names and time codes). Image delivery unit 250 then delivers (transmits) the video file to the user via the Internet 4, controlling an image delivering rate in terms of the number of image frames per second in accordance with the Internet-connection environment (maximum allowable bandwidth) of the user (that is, Internet-connection environment of client 5).
Suga: 009-0101, emphasis added

In regarding to claim 17 Suga teaches:
17) The method according to claim 1, further comprising sharing the master video file, wherein the sharing of the master video file occurs when all prompts used to create the master video file have been answered, a video creator has received all video files from all the respondents, a predetermined time has elapsed, a designated number of the video files have been received, the video creator has initiated sharing, or another triggering event has occurred.
Further, in response to a browsing request (delivery request) from a user (client), image delivery unit 250 receives a delivery instruction (transmission instruction) from system control unit 230, and in response to the instruction, extracts only the parts in which the user appears, of the video files stored in image storage unit 210, according to link information (image file names and time codes). Image delivery unit 250 then delivers (transmits) the video file to the user via the Internet 4, controlling an image delivering rate in terms of the number of image frames per second in accordance with the Internet-connection environment (maximum allowable bandwidth) of the user (that is, Internet-connection environment of client 5).
Suga: 009-0101, emphasis added
 
In regarding to claim 18 Suga teaches:
18) The method according to claim 1, further comprising generating a different version of the master video file in real time upon the receipt of each of the one or more video files.
Suga: 0018 

Claims 19-20 list all similar elements of claim 1, but in system and computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 19-20.
In regarding to claim 21 Suga teaches:
21) (New) The non-transitory computer readable medium according to claim 20, wherein the non-transitory computer readable medium comprises at least one selected from the group consisting of: random access memory, read-only memory, electrically erasable programmable read only memory, compact disk, magnetic disk, and solid state memory. 
Suga: 0034, Fig. 1 storage unit 210 


In regarding to claim 22 Suga teaches:
22) (New) The method according to claim 1, wherein the one or more respondents comprise at least two respondents.
Suga: Fig. 1 client 5.

Claims 23-24 list all similar elements of claim 12, but in system and computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 12 applies equally as well to claims 23-24.

In regarding to claim 25 Suga teaches:
25) (New) The method according to claim 1, wherein the sending to each of the one or more respondents one or more prompts comprises providing the one or more respondents access to requests for the one or more video files via a web link or an email.
Suga: 0078.

Claims 26-27 list all similar elements of claim 25, but in system and computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 25 applies equally as well to claims 26-27.


28) (New) The method according to claim 1, wherein the sending to each of the one or more respondents the one or more prompts comprises sending to at least one of the respondents a URL link which, when clicked, provides instructions for recording a video to generate one of the one or more video files.
Suga: 0078.

Claims 29-30 list all similar elements of claim 28, but in system and computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 28 applies equally as well to claims 29-30.
In regarding to claim 31 Suga teaches:
31) (New) The method according to claim 1, wherein the receiving of the one or more video files from the one or more respondents comprises receiving at least one of the video files from at least one selected from the group consisting of: a mobile phone, a tablet, a desktop computer, and a laptop computer.
Suga: Fig. 1.

Claims 32-33 list all similar elements of claim 31, but in system and computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 31 applies equally as well to claims 32-33.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.